 

Exhibit 10.1

 

May 19, 2017

 

MURRAY HILL FUNDING, LLC
as MHF;

 

CION INVESTMENT CORPORATION,
as CIC;

 

and

 

MURRAY HILL FUNDING II, LLC,
as the Issuer

 



 

 

CONTRIBUTION AGREEMENT

 



 

 



 

 

 

CONTENTS

 

    Page       1. Required Contribution of Equity Capital; Settlement Directions
1       2. Optional Contribution of Additional Equity Capital; Settlement
Directions 2       3. Representations and Warranties 2       4. Waiver; Survival
4       5. Notices 4       6. Amendments; Successors; Assignments 4       7.
Governing Law; Submission to Jurisdiction; Etc. 5       8. Waiver of Jury Trial
5       9. Contributions 5       10. Severability 6

 

 

 

 

CONTRIBUTION AGREEMENT, dated as of May 19, 2017 (this “Agreement”), between:

 

MURRAY HILL FUNDING, LLC a limited liability company organized under the laws of
the Delaware (“MHF”);

 

CION INVESTMENT CORPORATION, a corporation organized under the laws of Maryland
(“CIC”); and

 

MURRAY HILL FUNDING II, LLC, a limited liability company organized under the
laws of Delaware (the “Issuer”).

 

WHEREAS:

 

A.The Issuer is party to an Indenture to be dated as of or about May 2017
between the Issuer and U.S. Bank, National Association, as the Trustee (the
“Trustee”) (as amended, supplemented or otherwise modified from time to time,
the “Indenture”), providing for the authentication, issuance and delivery of
notes to the holders thereof.

 

B.To enable the Issuer to meet its obligations to holders of the notes, and for
other good and valuable consideration, MHF, which is the sole member of the
Issuer, (i) has entered into a Master Loan Purchase Agreement, dated as of May
19, 2017, between MHF and the Issuer (as amended, supplemented or otherwise
modified from time to time, the “Loan Purchase Agreement”), pursuant to which
MHF has agreed to sell to the Issuer, and the Issuer has agreed to purchase from
MHF, certain loans identified on Exhibit A thereto (the “Closing Date Loans”),
and (ii) will enter into a Contribution Agreement, to be dated as of or about
May 19, 2017, between MHF, the Issuer, the Trustee and Cīon Investment
Management, LLC, as the Collateral Manager (as amended, supplemented or
otherwise modified from time to time, the “MHF Contribution Agreement”),
pursuant to which MHF may from time to time make equity capital contributions to
the Issuer.

 

C.To enable MHF to make capital contributions to the Issuer pursuant to the MHF
Contribution Agreement, and for other good and valuable consideration, CIC,
which is the sole member of MHF, is willing to make capital contributions from
time to time pursuant to the terms set forth in this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.Required Contribution of Equity Capital; Settlement Directions

 

(a)CIC hereby commits to contribute, and does hereby contribute, to MHF as
equity capital the loans specified in Schedule I hereto and in the amounts set
forth therein.

 

 1 

 

 

(b)With reference to the obligations of MHF to transfer and assign to the Issuer
the Closing Date Loans pursuant to the Loan Purchase Agreement and whereas the
loans contributed to MHF pursuant to Paragraph 1(a) above are identical to the
Closing Date Loans, MHF irrevocably directs CIC to settle the transfer and
assignment of the contribution by CIC to MHF directly with the Issuer for and in
satisfaction of MHF’s obligations under the Loan Purchase Agreement. CIC agrees
to assign, transfer and deliver each Closing Date Loan to the Issuer on a date
hereafter determined in accordance with customary market settlement practice for
such loans. Upon such assignment, transfer and delivery of each Closing Date
Loan, neither CIC nor MHF shall have any further right, title or interest in
such Closing Date Loans. The Issuer acknowledges and accepts such assignment,
transfer and delivery from CIC of the Closing Date Loans as the performance by
MHF of its obligations under the Loan Purchase Agreement. MFH may elect to
designate all or any portion of a Closing Date Loan transferred to the Issuer as
a capital contribution to the Issuer.

 

2.Optional Contribution of Additional Equity Capital; Settlement Directions

 

(a)CIC may, from time to time and in its sole discretion, contribute additional
equity capital to MHF in the form of loans or cash (the “Additional Equity
Capital”) to enable MHF to comply with its obligations to the Issuer under each
of the Loan Purchase Agreement and MHF Contribution Agreement.

 

(b)MHF irrevocably directs that any loan constituting Additional Equity Capital
to be assigned or transferred by CIC to MHF from time to time pursuant to
Paragraph 2(a) above that is also to be contributed, sold, assigned, transferred
or delivered to the Issuer under any loan purchase agreement (including the Loan
Purchase Agreement) or the MHF Contribution Agreement (any such loan, an
“Additional Loan”) shall be settled directly with the Issuer for and in
satisfaction of MHF’s obligations under such loan purchase agreement or MHF
Contribution Agreement. CIC agrees to assign, transfer and deliver each
Additional Loan to the Issuer on a date hereafter determined in accordance with
customary market settlement practice for such loans. Upon such assignment,
transfer and delivery of each Additional Loan, neither CIC nor MHF shall have
any further right, title or interest in such Additional Loans. The Issuer
acknowledges and accepts such assignment, transfer and delivery from CIC of the
Additional Loans as the performance by MHF of its obligations under such loan
purchase agreement or the MHF Contribution Agreement. MFH may elect to designate
all or any portion of any Additional Loan transferred to the Issuer as a capital
contribution to the Issuer..

 

3.Representations and Warranties

 

(a)Each of CIC, MHF and the Issuer hereby represents and warrants as of the date
hereof as follows:

 

(i)Status. It is duly organized and validly existing under the law of the
jurisdiction of its organization or incorporation and, if relevant under such
law, in good standing.

 

 2 

 

 

(ii)Powers. It has the power and authority to execute this Agreement and any
other documentation relating to this Agreement to which it is a party, to
deliver this Agreement and any other documentation relating to this Agreement
that it is required by this Agreement to deliver and to perform its obligations
under this Agreement and such other documentation and has taken all necessary
action to authorize such execution, delivery and performance.

 

(iii)No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its property or any contractual
restriction binding on or affecting it or any of its property.

 

(iv)Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with.

 

(v)Obligations Binding. This Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, rehabilitation, conservation,
moratorium or similar laws affecting rights of its creditors generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in any action, suit or proceeding
in equity or at law)).

 

(vi)Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its subsidiaries any action, suit or proceeding at law or
in equity or before any court, tribunal, governmental body, agency or official
or any arbitrator that could reasonably be expected to affect the legality,
validity or enforceability against it of this Agreement or its ability to
perform its obligations under this Agreement.

 

(b)By its execution of this Agreement, CIC hereby represents and warrants to the
MHF as of the date hereof as follows, and MHF may rely on such representations
and warranties:

 

(i)No Liens.  As of any related settlement date of any Closing Date Loan or
Additional Loan with the Issuer, each such loan is free and clear of any Lien of
any Person (other than Permitted Liens and any Lien which will be released
contemporaneously with the settlement of the sale, transfer, assignment,
contribution or delivery thereof to the Issuer).

 

(ii)Consents; Approvals.  With respect to each such loan, as of the related
settlement date, all consents, licenses, approvals or authorizations of or
registrations or declarations of any Governmental Authority or any Person
required to be obtained, effected or given by CIC have been duly obtained,
effected or given and are in full force and effect.

 

 3 

 

 

(iii)Good Title.  As of the related settlement date, CIC will have good and
marketable title to each such loan and, upon the closing of the sale, transfer,
assignment, contribution or delivery of any such loan to the Issuer on the
related settlement date, the Issuer will receive good and marketable title to
such loan free and clear of any Lien created by MHF or any Person claiming
through MHF.

 

Each capitalized term used but not otherwise defined in this Paragraph 3(b)
shall have the meanings attributed to such term in the Indenture.

 

4.Waiver; Survival

 

(a)No failure on the part of either party or any third party beneficiary hereof
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

(b)The obligations of the parties under this Agreement will survive until the
notes issued pursuant to the Indenture and all expenses of the Trustee have been
paid in full.

 

(c)This Agreement shall terminate on such date that the notes issued pursuant to
the Indenture and all expenses of the Trustee have been paid in full.

 

5.Notices

 

All notices and other communications in respect of this Agreement (including,
without limitation, any modifications of, or requests, waivers or consents
under, this Agreement) shall be given or made to a party at its address
specified below. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given if in writing and mailed,
first class postage prepaid, hand delivered, sent by overnight courier service,
by facsimile in legible form or by e-mail transmission to any address previously
furnished in writing to the other parties hereto and third party beneficiaries
hereof by a party hereto.

 

6.Amendments; Successors; Assignments

 

(a)No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including a writing evidenced by e-mail (PDF) or
facsimile transmission) and executed by each of the parties hereto.

 

(b)This Agreement (and each amendment, modification and waiver in respect of
this Agreement) may be executed and delivered in counterparts (including a
writing evidenced by e-mail (PDF) or facsimile transmission), each of which will
be deemed an original.

 

 4 

 

 

(c)This Agreement shall be binding upon and inure to the benefit of CIC, MHF and
the Issuer and their respective successors and permitted assigns.

 

(d)Neither this Agreement nor any interest or obligation in or under this
Agreement may be transferred (whether by way of security or otherwise) by any
party without the prior written consent of the other parties. Any purported
transfer that is not in compliance with this Section 6 will be void.

 

7.Governing Law; Submission to Jurisdiction; Etc.

 

(a)Governing Law. This Agreement, shall be construed in accordance with, and
this Agreement and any matters arising out of or relating in any way whatsoever
to this Agreement (whether in contract, tort or otherwise), shall be governed
by, the law of the State of New York.

 

(b)Submission to Jurisdiction. With respect to any action, suit or proceeding
relating to this Agreement, each party irrevocably (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan in New York City and of the United States District
Court for the Southern District of New York, and any appellate court from any
thereof, and (ii) waives any objection which it may have at any time to the
laying of venue of any such proceeding brought in any such court, waives any
claim that such proceeding have been brought in an inconvenient forum and
further waives the right to object, with respect to such proceeding, that such
court does not have any jurisdiction over such party. Nothing in this Agreement
precludes either party from bringing an action, suit or proceeding in any other
jurisdiction, nor will the bringing of such proceeding in any one or more
jurisdictions preclude the bringing of such proceeding in any other
jurisdiction.

 

8.Waiver of Jury Trial

 

(a)EACH OF CIC, MHF AND THE ISSUER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(b)Each party hereby (i) certifies that no representative, agent or attorney of
the other has represented, expressly or otherwise, that the other would not, in
the event of an action, suit or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it has been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this paragraph.

 

9.Contributions

 

CIC and MHF hereby acknowledge and agree that this Agreement is not a contract
(a) to issue a security of MHF or (b) to make a loan or to extend other debt
financing or financial accommodations to or for the benefit of MHF, as
referenced in Section 365(e)(2)(B) of the United States Bankruptcy Code, as
amended.

 

 5 

 

 

10.Severability

 

If any term, provision, covenant or condition of this Agreement, or the
application thereof to any party hereto or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Agreement, modified by the deletion of the unenforceable,
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity, or illegality will not
otherwise affect the enforceability, validity or legality of the remaining
terms, provisions, covenants and conditions of this Agreement, as the case may
be, so long as this Agreement, as the case may be, as so modified continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement, as
the case may be, will not substantially impair the respective expectations or
reciprocal obligations of the parties or the practical realization of the
benefits that would otherwise be conferred upon the parties.

 

 6 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

  MURRAY HILL FUNDING II, LLC,   as Issuer         By: MURRAY HILL FUNDING, LLC,
    as its Sole Member         By:  /s/ Michael A. Reisner     Name: Michael A.
Reisner     Title: Co-Chief Executive Officer

 

[Signature Page to Contribution Agreement]

 

 

 

 

  MURRAY HILL FUNDING, LLC,   as Sole Member         By: CION INVESTMENT
CORPORATION,     as its Sole Member         By: /s/ Michael A. Reisner     Name:
Michael A. Reisner     Title: Co-Chief Executive Officer

 

[Signature Page to Contribution Agreement]

 

 

 

 

  By: CION INVESTMENT CORPORATION         By: /s/ Michael A. Reisner     Name:
Michael A. Reisner     Title: Co-Chief Executive Officer

 

[Signature Page to Contribution Agreement]

 

 

 

 

SCHEDULE I

 

Schedule of Loans Contributed by CIC to MHF

 

Schedule I

 

 

